Title: To James Madison from James Maury, 5 December 1808
From: Maury, James
To: Madison, James



Sir
American Consulate Liverpool 5th. Decemr. 1808

I had this honor on the 27th. Ulto. a Copy of which is inclosed.
I cannot as yet give you any further information of the Schooner.
This going by a British Vessel (The Jamaica Capt. Richardson) I have at the suggestion of Mr. Pinkney, inclosed his dispatch in my own which is under cover to Messrs. Campbell & Wheeler of Norfolk, the Consignees of the Vessel.
There having lately appeared in the London News Papers an extract from a New York one containing a declaration of Capt. John Odiorni of the American Barque Richard dated New York 22d. October stating that, on the 19th. Septr. I had sent one of my Clerks on board his Vessel while beating down Channel, who informed him of a declaration of War by France against the United States &C. &C. I am under the necessity of declaring that I sent no Clerk to him with any such message nor did I give him any instructions about Chartering a Pilot boat to take his dispatches.
I still remain without the Acts of the first Session of the Eighth Congress, which I pray you to have forwarded to me.
In a late correspondence with Mr. Pinkney on the subject of the runaway Schooner mentioned in my last, he refers to Circular instructions from the Department of State to the Consular date the 5th. Jany. 1805.  I have not received this Circular and pray it also may be sent me.
The accounts from Spain continue very unfavorable to the Spaniards.  They are generally believed, but we have no Official information on the subject.
For Prices of American produce, I pray reference to the annexed quotation.  I have the honor to be with perfect respect Your most obt. Servt.

James Maury


Rice55/ a60/-}P Cwt.Ashes lst. Pot32/ a85/-
"1st. Pearl76/- a78/-Leaf Tobacco15d a24}P Ct.Stemmed"2/- a2/ 3Upland Cotton2/ 4 a2/ 9
Sea Island3/ 9 a4/ 9"Ordinary2/ 3 a2/ 9Wheat14/ 3 a14/ 6P 70 lbs.

